t c memo united_states tax_court frederick m and cheryl a prouty petitioners v commissioner of internal revenue respondent docket no filed date frederick m and cheryl a prouty pro sese william w kiessling for respondent memorandum findings_of_fact and opinion dean special_trial_judge this case is before the court on petitioners' motion for administrative costs filed pursuant to sec_7430 and rule all references to sec_7430 are to such section as in effect at the time the petition was filed unless otherwise specified all other section references are to the internal_revenue_code in effect for the year in issue and - - all rule references are to the tax_court rules_of_practice and procedure respondent filed a response to petitioners' motion respondent agrees that petitioners a have substantially prevailed with respect to the most significant issue presented and b have exhausted their administrative remedies respondent does not agree however that petitioners have shown that they meet the net_worth requirements as provided by law have not unreasonably protracted the administrative proceedings have claimed a reasonable amount of costs or that respondent's positions in the administrative proceedings were not substantially justified we conclude that a hearing is not necessary to decide this motion see rule a accordingly we rule on petitioners’ motion for administrative costs on the basis of the parties' submissions and the record in this case findings_of_fact petitioners resided in old hickory tennessee at the time they filed their petition petitioners timely filed their form_1040 u s individual_income_tax_return for one of the attachments to the return was a form_w-2 wage and tax statement in the name of fred m prouty jr reporting wages of dollar_figure the total wages reported on line of the tax_return were dollar_figure there was another attached form_w-2 for mr prouty from theatrical tv motion picture special payment fund tmpspf in the amount of dollar_figure attached to the return were two forms w-2 in the name of cheryl prouty petitioner one was from sinclair television of nashville inc indicating wages tips and other compensation of dollar_figure and the other was from lambert broadcasting of nashville lambert indicating dollar_figure on neither form was box checked to indicate that petitioner was a statutory_employee petitioners filed with their return two schedules c profit or loss from business no schedule c was filed for mr prouty both were for petitioner one was for her multilevel sales representative business and one was for the business of tv sales executive under the business name wztv wnab the latter schedule c reported business income of dollar_figure expenses of dollar_figure and net profit of dollar_figure the internal_revenue_service center service_center in ogden utah sent petitioners a form notice cp-2000 dated date proposing changes to their income_tax return among other items the internal_revenue_service irs proposed an increase in taxable wages of dollar_figure an amount that comports with the sum of the disallowance of petitioner's tv sales executive schedule c deduction of dollar_figure and the form_w-2 in the name of - mr prouty reporting dollar_figure of income from tmpspf one paragraph of the notice states since your employer did not indicate on form_w-2 that you were a statutory_employee we disallowed the expenses you claimed against that income on schedule c and the notice requests verification that you are a statutory_employee a copy of the notice cp-2000 that was sent to petitioners was returned to the ogden service_center and dated as received on date the returned copy of the notice exhibits various handwritten notations and included an attachment the attachment is a copy of a letter from an official of the lambert broadcasting company describing petitioner as an outside sales representative compensated percent by commissions on the face of the letter beneath the signature of the official the following is typed note the other tv station i worked for was the same type employment sullivan broadcasting of nashville i am not on good terms with them so i had rather not get a letter from them i received no travel allowance from them i hope this letter will be satisfactory thank you cheryl prouty as part of the returned copy of the notice there was a statement signed by petitioner authorizing william demontbreun cpa to contact the irs about the notice a statutory_notice_of_deficiency dated date was issued to frederick m and cheryl a prouty for the tax_year the notice determines adjustments for increased taxable - - wages of dollar_figure an increase in nonemployee compensation of dollar_figure a disallowance of the claimed dollar_figure credit for excess social_security and rrta tax withheld and computational adjustments on date the ogden service_center received a faxed copy of a letter to whom it may concern stating that petitioner was a commissioned account executive for sullivan broadcasting ’ from date to date on date the ogden service_center received a transfer to appeals request signed by petitioners requesting that their case be transferred to the appeals_office in nashville tennessee the ogden service_center sent to petitioners a revised notice of tax changes dated date proposing the allowance of the claimed dollar_figure of deductions on petitioner's schedule c petitioners met with their accountant on date to discuss the proposed tax changes sent to them on date the petition in this case was filed on date and respondent filed the answer on date on date the case was assigned to an appeals officer for consideration the appeals officer on date met with petitioner and her accountant who stated that although mr prouty had failed to ‘there is no explanation in the record as to whether sullivan broadcasting is the same company as sinclair television of nashville as listed on the w-2 - - report business income of dollar_figure he also had failed to claim certain business_expenses they requested that the appeals officer allow additional time for them to gather substantiation for the unclaimed expenses on date petitioners faxed to the appeals officer a copy of a schedule c for mr prouty that reported the previously unreported nonemployee compensation of dollar_figure and also unclaimed expenses of dollar_figure respondent having conceded petitioner's tv executive expenses of dollar_figure as of date petitioners conceded the other adjustments in the notice_of_deficiency and respondent additionally agreed to the schedule c expenses for mr prouty of dollar_figure a stipulation of settlement was filed by order of the court dated date opinion requirements under sec_7430 under sec_7430 a judgment for costs incurred in an administrative_proceeding in connection with the determination of any_tax may be awarded only if a taxpayer is the prevailing_party and did not unreasonably protract the administrative_proceeding see sec_7430 and b a taxpayer must satisfy each of the respective requirements in order to be entitled to an award of administrative costs under we apply sec_7430 as amended by congress in the irs restructuring and reform act of publaw_105_206 sec_112 stat sec_7430 see rule e upon satisfaction of these requirements a taxpayer may be entitled to reasonable costs incurred in connection with the administrative_proceeding see sec_7430 and c and to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the applicable net_worth reguirement see sec_7430 a respondent argues that petitioners have not shown that they satisfy the net_worth requirements of sec_7430 a because petitioners even if they meet the net_worth requirements will nevertheless not be treated as prevailing parties if respondent can establish that his position in the administrative proceedings was substantially justified we examine this factor first see sec_7430 b substantial justification the commissioner's position is substantially justified if based on all of the facts and circumstances and the legal precedent relating to the case the commissioner acted reasonably see 487_us_552 89_tc_79 affd 861_f2d_131 5th cir in other words to be substantially justified the commissioner's position must have a reasonable basis in both law and fact see pierce v underwood supra 900_f2d_655 3d cir affg in part and revg in part on other grounds 92_tc_510 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite construing similar language in the equal_access_to_justice_act thus the commissioner's position may be incorrect but nevertheless be substantially justified 'if a reasonable person could think it correct' 108_tc_430 quoting pierce v underwood supra pincite n the relevant inguiry is whether the commissioner knew or should have known that his position was invalid at the onset 55_f3d_189 5th cir affg tcmemo_1994_182 we look to whether the commissioner's position was reasonable given the available facts and circumstances at the time that the commissioner took his position see maggie mgmt co v commissioner supra pincite 85_tc_927 the fact that the commissioner eventually concedes or even loses a case does not establish that his position was unreasonable 92_tc_760 see also 931_f2d_1044 5th cir the commissioner's concession however remains a factor to be considered see 100_tc_457 affd in part revd in part and remanded on another issue 43_f3d_172 5th cir as relevant herein the position_of_the_united_states that must be examined in light of the substantial justification standard with respect to the recovery_of administrative costs is the position taken by the commissioner as of the date of the notice_of_deficiency see sec_7430 b in order to decide whether the commissioner's position was substantially justified we must review the substantive merits of the case reasonable basis in fact in revrul_90_93 1990_2_cb_33 respondent announced the position that a person described in sec_3121 commonly referred to as a statutory_employee is not an employee for purposes of sec_62 and sec_67 such persons may properly reflect business income and expenses in full on schedule c in calculating adjusted_gross_income under sec_62 persons who are employees for purposes of sec_62 and sec_67 have their miscellaneous deductions limited as provided by sec_67 a petitioners do not appear to suggest that respondent applied the wrong legal standard in taking a position denying their deduction on schedule c of expenses for the business of tv sales executive under the business name wztv wnab a reading of -- - their transfer to appeals request indicates that petitioners feel that respondent's position on the adjustment was not reasonable in fact based upon their statements to respondent as to that argument respondent asserts that it was incumbent upon petitioners to substantiate their entitlement to the items claimed it is reasonable according to respondent not to concede an adjustment until he has received and verified adequate substantiation for the items in question he therefore concludes that as to the stated adjustment his position was reasonable when taken and appropriately conceded when substantiation was provided to appeals taxpayers are required to maintain books_and_records in accordance with rules and regulations prescribed by the secretary_of_the_treasury see sec_6001 generally taxpayers must keep records sufficient to establish gross_income deductions or other matters required to be shown on the return see sec_1_6001-1 income_tax regs petitioners' request for transfer to appeals argues that the code does not regquire an employer to indicate that an employee is a statutory_employee and that petitioners sent the commissioner a letter describing petitioner's duties regardless of what responsibility petitioner's employers may have had it was petitioner's responsibility to verify her entitlement to report income and deductions on schedule c the forms w-2 attached to the return indicate petitioner's status as an employee the amounts reported on the forms were not included as wages and without further explanation it is not apparent what income items are reported on the schedule c a taxpayer's self-serving declaration is no ironclad substitute for the records that the law requires see weiss v commissioner tcmemo_1999_17 see also 28_tc_1034 a taxpayer's income_tax return is a self-serving declaration that may not be accepted as proof for the deduction or exclusion claimed by the taxpayer 7_tc_245 a taxpayer's return is not self-proving as to the truth of its contents affd 175_f2d_500 2d cir petitioner submitted on date a letter that substantiated her status as a person described in sec_3121 as to the amount on one of her forms w-2 it was not until date that evidence of her status a person described in sec_3121 with respect to the sullivan broadcasting was supplied to the commissioner respondent must then have concluded that the amounts reported on petitioner's schedule c include the amounts reported on the forms w-2 the notice conceding the business_expense issue related to her employment status was sent to petitioners less than a month later see supra note l from the record before us we conclude that the case remained unsettled due to petitioners' reguest for additional time to substantiate unreported expenses to offset what they conceded was income not reported by mr prouty it is reasonable for respondent to make adjustments for items and to refuse to concede the adjustments until he has received and verified substantiation for the amounts adjusted see beecroft v commissioner tcmemo_1997_23 simpson fin servs inc v commissioner tcmemo_1996_317 mcdaniel v commissioner tcmemo_1993_148 we are persuaded that respondent's position on the above issue was reasonable respondent's position was based on petitioners' failure to substantiate fully or account for the item further the issue was settled within a reasonable period of time after petitioners gave sufficient information to respondent see 854_f2d_263 7th cir affg tcmemo_1987_52 842_f2d_1005 8th cir affg tcmemo_1986_277 740_f2d_843 11th cir mcdaniel v commissioner supra because respondent's position in the administrative proceedings was substantially justified we need not decide whether petitioners meet the net_worth requirements unreasonably protracted the proceedings or whether the administrative costs claimed by petitioners are reasonable conclusion we find that respondent's position on the disputed issue was a reasonable position sufficiently supported by the facts and circumstances in petitioners' case and the existing legal precedent see 487_us_552 because we find respondent's position to have been reasonable we cannot find petitioners to be prevailing parties and their motion will therefore be denied to reflect the foregoing decision will be entered in accordance with the agreement of the parties
